Citation Nr: 0116145	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for lumbar fusion. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from April 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a)).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on his behalf. Id. 

With respect to the duty to assist under the VCAA, VA is 
generally required to make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

Initially, the Board notes that the RO denied the claim for 
service connection for lumbar fusion as not well grounded.  
As discussed above, the VCAA eliminated the requirement for a 
well-grounded claim.  On remand, the RO must implement this 
change.  

During the April 2001 hearing before the undersigned, the 
veteran related that he had surgery on his left foot in 1998 
at St. Joseph in Milwaukee, Wisconsin.  VA medical records 
also reflected a report of left foot bunion surgery in 1998.  
Review of the veteran's service medical records revealed that 
he suffered a left great toe injury in September 1960.  It is 
unclear to what extent, if any, this in-service injury 
relates to the subsequent surgery or to the pes planus.  In 
addition, the veteran related that a Dr. Flatley in 
Milwaukee, Wisconsin, performed his back surgeries.  
Elsewhere in the record it was stated that the veteran 
underwent back surgeries in 1994 and 1998.  He indicated that 
Dr. Flatley had told him it was possible that his back 
problems related back to his childhood.  

The claims folder does not contain copies of the records from 
St. Joseph or Dr. Flatley.  The undersigned finds that this 
evidence, particularly those records from Dr. Flatley, likely 
contain information relevant to the outcome of the veteran's 
claims.  Pursuant to the VCAA, the veteran must be notified 
of that fact and advised to submit the records himself or to 
enlist VA's assistance in securing the records. 

Finally, the Board observes that the veteran has not been 
afforded a VA examination concerning his pes planus or lumbar 
fusion.  Pursuant to the VCAA, in a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  Upon 
receipt of records from St. Joseph or Dr. Flatley, if any, 
the RO should carefully review the claims folder to determine 
whether a medical examination or opinion is necessary to 
render a decision on either of the veteran's claims and 
proceed accordingly.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and request that, to support his 
service connection claims, he provide 
records of his left foot surgery in 1998 
at St. Joseph in Milwaukee, Wisconsin, and 
records from Dr. Flatley in Milwaukee, 
Wisconsin for back surgeries in 1994 and 
1998.   

The RO should advise the veteran that, in 
the alternative, he may complete a release 
of medical information for each provider 
so that the RO may attempt to obtain those 
records.  The completed release should 
include all necessary address information 
and the pertinent dates of treatment.  Any 
attempts by the RO to secure these medical 
records must proceed as provided by law.     

2.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If 
necessary to make a decision on either 
claim, the RO should provide a medical 
examination or obtain a medical opinion.  

3.  The RO should then readjudicate the 
veteran's claims for service connection 
for pes planus and lumbar fusion.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


